DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 1/11/22 as being acknowledged and entered.  By this amendment claims 19-21 are canceled, claim 24 has been added and claims 1-18 and 22-24 are pending and claims 3-5 and 11-12 are withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 13-16, 18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi (US PGPub 2014/0252604) in view of Hsu (US PGPub 2011/0215466 and West et al. ( US PGPub 2012/0032321).

Motoyoshi and Hsu do not teach the first and second conductive bumps directly fabricated on the first and second surfaces respectively. West teaches (Figs. 5-8)  first and second conductive bumps directly fabricated on the first and second surfaces respectively and first and second interlocking features directly fabricated on the first and second surfaces respectively to join two devices together for form a multi-tiered device and to provide improved alignment and decrease lateral movement during manufacturing [0020].
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  
It is noted that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The phrase “in response to an application of a compressive force between the first die and the second die” is considered a product by process phrase.
Claim 2:  Motoyoshi (Fig. 1) teaches a combined height of the first plurality of conductive bumps and second plurality of conductive bumps is less than or equal to at least one of the first interlocking feature and the second interlocking feature.	
Claim 13: Motoyoshi teaches the first and second interlocking features comprise conductive materials [0055].  
Claim 14: Motoyoshi teaches the first and second interlocking features comprise dielectric materials [0055].  
Claim 15: Motoyoshi teaches the first and second interlocking features comprise organic materials.  
Claim 16: Motoyoshi teaches the first and second interlocking features comprise dissimilar materials [0055, 0059].  

Claim 22: Motoyoshi teaches the first and second interlocking features are not deformed in response to the compressive force utilized to metallurgically bond the first plurality of conductive bumps to the corresponding second plurality of conductive bumps.  
Claim 24:   Motoyoshi teaches both the first plurality  of conductive bumps and the second plurality of conductive bumps are deformed in response to an application of a compressive force between the first die and the second die to metallurgically bond the first plurality of conductive bumps to the corresponding second plurality of conductive bumps. It is noted that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The phrase “in response to an application of a compressive force between the first die and the second die” is considered a product by process phrase.  The reflow process taught by West deforms the conductive bumps.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi (US PGPub 2014/0252604), Hsu (US PGPub 2011/0215466) and West et al. ( US PGPub 2012/0032321), as applied 1 above, and further in view of LEE, et al., "Fine Keyed Alignment and Bonding for Wafer-Level 3D ICs", Mater. Res. Soc. Symp. Proc. Vol. 914 2006 Materials Research Society.
Regarding claim 7, as described above, Motoyoshi, West, and Hsu substantially read on the invention as claimed, and Motoyoshi teaches the first interlocking features are comprised of a first plurality of bar-like structures (53a, b) each separated from one another by a distance that defines first grooves (Fig. 16, 19) [0097-0100].  Motoyoshi, West,  and Hsu do not teach wherein the second interlocking features are comprised of a second plurality of bar-like structures each separated from one another by a distance that defines second grooves, wherein the first plurality of bar-like structures are aligned with the second grooves and the second plurality of bar-like structures are aligned with the first grooves.  Lee teaches first interlocking features are comprised of a first plurality of bar-like structures each separated from one another by a distance that defines first grooves wherein the second interlocking features are comprised of a second plurality of bar-like structures each separated from one another by a distance that defines second grooves, wherein the first plurality of bar-like structures are aligned with the second grooves and the second plurality of bar-like structures are aligned with the first grooves (Fig. 1; Design and Fabrication of Keyed Alignment Limits) to increase alignment accuracy for wafer-wafer bonding which leads to improved interconnects between the chips thereon (Introduction).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the alignment features taught by Motoyoshi, West, and Hsu to include the interlocking bar like structures to t improved 
Claim 9:  Lee teaches (Fig. 1) wherein the first and second plurality of bar-like structures each have tapered sidewalls.  
Claim 10:  Lee teaches (Fig. 1) the first interlocking features are comprised of a first plurality of vertical bar-like structures each separated from one another by a distance that defines first vertical grooves and a second plurality of horizontal bar-like structures each separated from one another by a distance that defines first horizontal grooves, and wherein the second interlocking features are comprised of a second plurality of vertical bar-like structures each separated from one another by a distance that defines second vertical grooves and second plurality of horizontal bar-like structures each separated from one another by a distance that defines second horizontalResponse to Restriction Requirement ofMarch 16, 2021 US Patent App No. 16/728,443 Page 4 of 7 grooves, wherein the first plurality of vertical bar-like structures are aligned with the second vertical grooves, the first plurality of horizontal bar-like structures are aligned with the second horizontal grooves, the second plurality of vertical bar-like structures are aligned with the first vertical grooves, and the second plurality of horizontal bar-like structures are aligned with the first horizontal grooves.  
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi (US PGPub 2014/0252604) and , as applied to claim 1 above, and further in view of Mitra (US PGPub 2010/0079631).
Regarding claim 17, as described above, Motoyoshi and Hsu substantially read on the invention as claimed, except Motoyoshi and Hsu do not teach the first plurality of conductive bumps and the second plurality of conductive bumps are Indium.  Mitra 
Claim 6:  Mitra teaches [0021-0022] one of the first die and the second die is a photon detector die and one of the first die and the second die is a read- out integrated circuit (ROIC) die.  
Claims 8 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi (US PGPub 2014/0252604), Hsu (US PGPub 2011/0215466), West et al. ( US PGPub 2012/0032321), and LEE, et al., "Fine Keyed Alignment and Bonding for Wafer-Level 3D ICs", Mater. Res. Soc. Symp. Proc. Vol. 914 2006 Materials Research Society., as applied to claim 7 above, and further in view of Baskaran (US PGPub 2013/0292037)
Regarding claim 8, as described above, Motoyoshi, Hsu, West, and Lee substantially read on the invention as claimed, except Motoyoshi, Hsu, West,  and Lee do not teach the first plurality of bar-like structures are configured to contact the second surface of the second die and wherein the second plurality of bar-like structures are configured to contact the first surface of the first die.  Baskaran teaches the first plurality of alignment structures (108) are configured to contact the second surface of the second die and wherein the second plurality of alignment structures (106) are configured to contact the 
Claim 23: Baskaran teaches (Fig. 3) one or both of the first interlocking feature bottom out against the second die and the second interlocking feature bottoms out against the first die to act as a stop during the application of force between the first die and the second die.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH K SALERNO/Primary Examiner, Art Unit 2814